Citation Nr: 1549682	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a respiratory/lung disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's paper claims file and electronic files in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The VBMS electronic file includes a copy of an April 2015 brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required to obtain outstanding VA treatment records.  The Veteran indicated that he received all of his treatment at the Redding VA Outpatient Clinic.  See January 2009 claim.  Currently the claims file includes portions of records dated from January 2001 to April 2002, January 2003 to March 2005, and October 2005 to May 2009.  A problem list printed in October 2006 indicates that the Veteran had treatment for asthma in March 1999; however, these records have not been associated with his paper claims file or electronic files.  Therefore, a remand is necessary to obtain any outstanding, relevant VA treatment records.

Second, a remand is required for a VA examination.  The Veteran has claimed that he has a lung or respiratory disorder due to asbestos exposure and other elements during his service with the United States Coast Guard.  Specifically, he has stated that as punishment for going AWOL, he had to chip rust from bilges in the engine room for two months, which had a large amount of asbestos around the pipes.  He also indicated that he was exposed to a lot of dust during his service.  After service, he said he worked in lumber mills for four to five years and then in construction and carpentry for roughly 15 years.  

The Veteran's service records indicate that he went AWOL and served on the USS Chincoteague.  In addition, his service records show treatment for an upper respiratory infection and flu syndrome in March 1963.  As such, the Board finds that a remand is necessary for a VA medical examination to determine the nature and etiology of his claimed respiratory/lung disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a respiratory or lung disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.
	
The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Redding VA outpatient clinic.  This should include records from the Redding VA outpatient clinic dated prior to January 2001, to include March 1999 treatment records for asthma, as well as any records dated since May 2009.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory/lung disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current respiratory/lung disorder resulted from asbestos and dust exposure during service.  Specifically, he has contended that he had to chip rust from bilges in the engine room for two months and that the pipes were covered in asbestos.  He has also claimed that he was exposed to a lot of dust during service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify any respiratory and lung disorders.  In doing so, the examiner should address the prior diagnoses and findings of allergic rhinitis, chronic bronchitis, and asthma.  The examiner should also specifically indicate whether the Veteran has chronic obstructive pulmonary disease (COPD).  

With respect to each disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to his military service, to include any asbestos or dust exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




